Citation Nr: 1422648	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-47 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a higher initial disability rating for status post surgery for herniated intravertebral discs of the lumbar spine (low back disability), in excess of 10 percent for the period prior to October 21, 2010, and in excess of 40 percent for the period on and after October 21, 2010.

2.  Entitlement to a higher initial disability rating for right lower extremity radiculopathy in excess of 20 percent.

3.  Entitlement to a higher initial disability rating for left lower extremity radiculopathy in excess of 20 percent.

4.  Entitlement to an effective date earlier than May 6, 2009 for the award of service connection for status post surgery for herniated intravertebral discs of the lumbar spine.

5.  Entitlement to an effective date earlier than October 21, 2010 for the award of service connection for right lower extremity radiculopathy.

6.  Entitlement to an effective date earlier than October 21, 2010 for the award of service connection for left lower extremity radiculopathy.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 2001 to January 2003.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the RO in Providence, Rhode Island, which granted service connection for status post surgery for herniated intravertebral discs of the lumbar spine and assigned a 10 percent initial disability rating effective May 6, 2009.  In February 2011, a Decision Review Officer (DRO) granted a higher disability rating of 40 percent for status post surgery for herniated intravertebral discs of the lumbar spine effective October 21, 2010, creating an initial staged rating.  This matter also came before the Board on appeal from an August 2012 rating decision of the RO which granted service connection for right and left lower extremity radiculopathy and assigned a 20 percent initial disability rating effective October 21, 2010.

In the December 2009 and March 2011 substantive appeals, via VA Form 9, the Veteran requested a hearing before the Board.  A Board hearing was scheduled for May 2012; however, the Veteran's attorney submitted an April 2012 written request to withdraw the hearing request.  Further, in a March 2013 substantive appeal, via VA Form 9, the Veteran again requested a hearing before the Board.  A Board hearing was scheduled for May 2014; however, the Veteran again submitted a written request to withdraw the hearing request in April 2014.  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2013).

This case was previously before the Board in July 2012 where the Board remanded the issues then on appeal for a VA spinal examination and development of the TDIU claim.  The Board finds that there has been substantial compliance with the directives of the July 2012 remand.  The Veteran received a VA spinal examination in July 2012, and addendum opinions were provided in May 2013 and July 2013.  The examination report and addendum opinions are of record.  The documents reflect that the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and rendered the requested opinions.  The record also reflects that proper development of the Veteran's TDIU request was conducted on remand.  As such, an additional remand to comply with the July 2012 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has appealed from the initial ratings assigned for the service-connected status post surgery for herniated intravertebral discs of the lumbar spine and right and left lower extremity radiculopathy.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court in Fenderson also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  The Board has, therefore, framed the lumbar spine issue as entitlement to a higher initial disability rating for status post surgery for herniated intravertebral discs of the lumbar spine in excess of 10 percent for the period prior to October 21, 2010, and in excess of 40 percent for the period on and after October 21, 2010

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The issue of entitlement to service connection for a mental disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, in an August 2013 statement, the Veteran advanced that his service-connected disabilities have caused him anxiety, stress, and depression.  The Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  Throughout the initial rating period on appeal, the low back disability (status post surgery for herniated intravertebral discs of the lumbar spine) has more nearly approximated painful limitation of motion of the lumbar spine resulting in forward flexion of 30 degrees or less, with no unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes. 

2.  Throughout the initial rating period on appeal, the Veteran's right and left lower extremity radiculopathy manifested as moderately severe incomplete partial paralysis, with no muscular atrophy.

3.  The Veteran had active service from January 2001 to January 2003.

4.  The Veteran's formal claim for service connection for status post surgery for herniated intravertebral discs of the lumbar spine was received by VA on May 6, 2009.

5.  No claim for service connection for status post surgery for herniated intravertebral discs of the lumbar spine was received prior to May 6, 2009.

6.  Service connection for right lower extremity radiculopathy and left lower extremity radiculopathy was granted in an August 2012 rating decision, which assigned an effective date of October 21, 2010.

7.  The issues of service connection for right lower extremity radiculopathy and left lower extremity radiculopathy were raised by the Veteran's claim for service connection for status post surgery for herniated intravertebral discs of the lumbar spine, which was received by VA on May 6, 2009.

8.  The Veteran had symptoms of right and left lower extremity radiculopathy prior to VA receiving the Veteran's May 6, 2009 claim. 

9.  The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the period prior to October 21, 2010, the criteria for a disability rating of 40 percent for status post surgery for herniated intravertebral discs of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

2.  For the entire initial rating period on appeal, the criteria for a disability rating in excess of 40 percent for status post surgery for herniated intravertebral discs of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period on appeal, the criteria for an initial 40 percent rating, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.124a, Diagnostic Code 8720 (2013).

4.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period on appeal, the criteria for an initial 40 percent rating, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.124a, Diagnostic Code 8720 (2013).

5.  The criteria for an effective date prior to May 6, 2009 for the award of service connection for status post surgery for herniated intravertebral discs of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.309, 3.326(a), 3.400 (2013).

6.  The criteria for an effective date of May 6, 2009, but no earlier, for service connection for right lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326, 3.400 (2013).

7.  The criteria for an effective date of May 6, 2009, but no earlier, for service connection for left lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326, 3.400 (2013).

8.  The criteria for a TDIU have not been met for any period. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In May 2009, VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of a rating and effective date for an initial award of service connection, what actions he needed to undertake, and how VA would assist him in developing the claim.  The May 2009 VCAA notice was issued to the Veteran prior to the July 2009 and August 2012 rating decisions from which the spinal disability issues arise.  Further, in July 2012, VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support a claim of TDIU.  The issues on appeal were readjudicated in the November 2009 statement of the case (SOC) and the February 2011, November 2013, and December 2013 supplemental statements of the case (SSOC); therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Moreover, because the issues on appeal, other than TDIU, arise in part from the Veteran's disagreement with the initial ratings and effective dates assigned following the grant of service connection for the spinal related disabilities, no additional notice is required regarding these downstream elements of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream elements of the initial rating and effective date that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. 
§ 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran was afforded VA spinal examinations for compensation purposes in June 2009, October 2010, and July 2012.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that between the three examinations the record was reviewed, in-person examinations with appropriate testing were conducted, and the appropriate opinions were rendered.  Further, in the July 2013 addendum opinion to the July 2012 examination, an appropriate opinion was rendered as to whether the Veteran's service connected spinal disabilities prevent him from gainful employment.  

All relevant documentation has been secured, including VA and private medical records.  All relevant facts have been developed.  There remains no question as to the substantial completeness of the Veteran's appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Further, as will be explained below, concerning the earlier effective date issues, the law, and not the facts, is dispositive of the effective dates in this case; therefore, the duty to assist imposed by the VCAA is not applicable as to those issues.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  


Disability Rating Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2013).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2013).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Initial Rating for Lumbar Spine Disability

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the lumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the lumbar spine 30 degrees or less, or favorable ankylosis of the entire lumbar spine, while a 50 percent disability rating is assigned for unfavorable ankylosis of the entire lumbar spine.  Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The diagnostic codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

In various statements throughout the course of this appeal, the Veteran has advanced that the pain from his back disability prevents him from sitting or standing for extended periods of time and sleeping through the night, causes morning soreness requiring him to roll out of bed onto the floor, reduces his range of motion, and limits his ability to partake in sports, employment opportunities, and other activities.  He has also advanced that he suffers from numbness, tingling, and muscle cramps and spasms.  

In an October 2010 VA spinal examination, the examiner assessed that severe back pain limited forward flexion to 15 degrees.  There was no indication that the spine was ankylosed, and the examiner noted that the Veteran had no history of hospitalization for incapacitating episodes.  At a subsequent July 2012 VA spinal examination, forward flexion of the lumbar spine was limited to 30 degrees, with painful motion beginning at 10 degrees and additional limitation following repetitive-use testing.  Again there was no indication that the spine was ankylosed, and the Veteran did not report any incapacitating episodes over the past 12 months due to IVDS.  The Board has also reviewed the entire record and found no medical evidence that the Veteran has unfavorable ankylosis of the lumbar spine and/or incapacitating episodes due to IVDS.

The Board notes that the Veteran received a VA spinal examination in June 2009, which was the basis for the initial 10 percent disability rating assigned in the July 2009 rating decision.  The examination report conveys that, among other readings, forward flexion of the lumbar spine was found to be normal at 90 degrees with no showing of pain, weakness, fatigue, or lack of endurance, even after repetitive-use testing.  This is despite the fact that earlier in the report the VA examiner noted low back pain which limited movement during a straight leg raise test.  

In statements made in October 2009 and April 2010, the Veteran challenged the validity of the June 2009 VA spinal examination.  The Veteran advanced that the examination took less than 10 minutes and that the VA examiner did not use a measuring device when recording his range of motion.  He also stated that he was simply told to "bend until he couldn't anymore," and that the VA examiner did not take into account the point at which pain set in.  The Board notes that the findings of the VA examiner at the June 2009 VA spinal examination do not seem to be in line with the findings of the October 2010 and July 2012 VA spinal examination reports, the Veteran's statements, and the other evidence of record; therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds the June 2009 VA spinal examination to be of little probative value.

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period, the low back disability more nearly approximated painful limitation of motion of the lumbar spine resulting in forward flexion of 30 degrees or less, with no unfavorable ankylosis of the lumbar spine or incapacitating episodes, to warrant a 40 percent disability rating, but no higher, under Diagnostic Code 5242.  38 C.F.R. § 4.71a.  The VA spinal examination records from October 2010 and July 2012, along with the Veteran's lay statements and the other evidence of record, reflect that for the entire initial rating period the painful limitation of motion limited the forward flexion of the thoracolumbar spine to 30 degrees or less, with no diagnosis or objective evidence of unfavorable ankylosis of the lumbar spine; therefore, a 40 percent disability rating is warranted under Diagnostic Code 5242 for the period prior to October 21, 2010 for status post surgery for herniated intravertebral discs of the lumbar spine.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. 202.  

The evidence of record, both lay and medical, reflects that the thoracolumbar spine is not unfavorably ankylosed; therefore, a disability rating under Diagnostic Code 5242 in excess of 40 percent for the entire initial rating period is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  As the preponderance of the evidence is against the claim for a higher initial disability rating for status post surgery for herniated intravertebral discs of the lumbar spine in excess of 40 percent for the entire initial rating period, the claim for a higher initial disability rating in excess of 40 percent for status post surgery for herniated intravertebral discs of the lumbar spine must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5242.

With respect to IVDS, the evidence shows that there were no incapacitating episodes sufficient to warrant a higher initial rating.  The evidence demonstrates that the Veteran has not been prescribed bed rest by a physician during the appeal period as a result of an incapacitating episode relating to the lumbar spine.  Further, while the Veteran has reported that his spinal disability has caused him to have to remain in bed for days at a time, such bed rest was not prescribed by a physician, and there is no indication that such bed rest had a total duration of at least 6 weeks during the past 12 months to warrant a rating in excess of 40 percent.  As such, an initial rating in excess of 40 percent is not warranted based on IVDS.  38 C.F.R. 
§ 4.71a, DC 5243.

Initial Rating for Right and Left Lower Extremity Radiculopathy

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124(a).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.

The VA examiner at the June 2009 VA spinal examination did not find a history of any subjective sensory loss and did not diagnose the Veteran with lower extremity radiculopathy; however, for the reasons discussed above, the Board finds the June 2009 VA examination to be of little probative value.  At the October 2010 VA spinal examination, upon testing, the Veteran was noted as having pain radiating to both his right and left legs.  The Veteran was diagnosed with a neurologic deficit.  The examiner opined that a VA neurologic evaluation would be helpful in developing the Veteran's claim.

The report of the July 2012 VA spinal examination conveys that the VA examiner found decreased sensation to light touch bilaterally in the thigh/knees, lower leg/ankle, and foot/toes.  The Veteran's straight leg raise test was positive on both sides, indicating radiculopathy of the bilateral lower extremities.  Under symptoms and severity, the VA examiner reported that the Veteran had severe constant pain, intermittent pain, parethesias and/or dysethesias, and numbness of the right and left lower extremities.  The overall severity of the bilateral radiculopathy was reported as severe.  The VA examiner did not find that any muscle atrophy or other neurologic abnormalities were present, although abnormal gait was noted.

Subsequent to the July 2012 VA spinal examination, VA received private medical documentation concerning the treatment of the Veteran's spine and back.  A December 2009 private treatment record conveys that the Veteran had normal motor function in his lower extremities, and straight leg raise testing was negative.  Neurologic examination found no dysmetria, dysdiadochokinesia, or ataxia of the lower extremities, normal gait, unremarkable light touch, vibration sense, and pinprick discrimination, and normal and symmetrical lower extremity tone and trophism.  

The reports from April 2010 and June 2012 private spinal examinations revealed the same testing results as the December 2009 examination.  The Veteran did report at both examinations that he was experiencing lower extremity pain.  The June 2012 report conveys that the Veteran reported pain radiating across his back and on his left side, but that he was not having as much numbness, tingling, or neuropathic pain in his leg.

In light of the information contained in the private medical records, and in the absence of any evidence of muscular atrophy, the VA examiner from the July 2012 VA spinal examination was asked to provide a supplemental opinion as to whether the Veteran's neurological symptoms were mild, moderate, or moderately severe.  In a July 2013 addendum opinion, the VA examiner advanced that "in the absence of muscle atrophy and only having the Veteran's subjective report, which may vary on any given day, the radiculopathy symptoms at the time of the examination on July 2012 would be rated as moderate."  

After a review of all the evidence, lay and medical, resolving all reasonable doubt in favor of the Veteran, the Board finds that, for the entire initial disability rating period on appeal, the Veteran's right lower extremity and left lower extremity radiculopathy have more nearly approximated moderately severe incomplete paralysis with no muscular atrophy.  The VA examiner who conducted the July 2012 spinal examination has offered conflicting opinions as to the severity of the Veteran's symptoms; opining that the symptoms, including pain and numbness, were severe in the July 2012 report, and moderate in the July 2013 addendum.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's symptomatology more nearly approximates the higher level of severity.

The Board notes that in the July 2012 examination report the VA examiner was only given the option of choosing "none," "mild," "moderate," or "severe" in rating the Veteran's lower extremity symptomatology.  As the evidence of record reflects that no muscular atrophy is present, the Veteran's symptoms should have been rated as "moderately severe," and the Board finds the VA examiner would have rated the symptomatology as such had the option been presented.  As such, when resolving all reasonable doubt in favor of the Veteran, for the entire rating period on appeal, the Board finds the service-connected right lower extremity radiculopathy more nearly approximated moderately severe incomplete paralysis warranting a 40 disability rating under Diagnostic Code 8720, and the service-connected left lower extremity radiculopathy more nearly approximated moderately severe incomplete paralysis warranting a 40 disability rating under Diagnostic Code 8720.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8720.  As the evidence of record does not reflect that muscular atrophy was present, a 60 percent rating for severe incomplete paralysis with marked muscular atrophy is not warranted.  38 C.F.R. § 4.3, 4.7, 4.124a, Diagnostic Code 8720

Extraschedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extraschedular rating for status post surgery for herniated intravertebral discs of the lumbar spine and right and left lower extremity radiculopathy.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the Veteran's spinal disability picture, including his lower extremity radiculopathy, has manifested primarily as painful limitation of motion with flare-ups, weakened movement, excess fatigability, disturbance of locomotion/abnormal gait, difficulty standing or sitting for extended periods of time, difficulty sleeping, muscle cramps and spasms, numbness and tingling, and the occasional use of a brace and/or cane.  As discussed above, painful limitation of motion with painful flare-ups, weakened movement, excess fatigability, incoordination, and disturbance of locomotion are specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are part of the schedular rating criteria).  The scheduler rating criteria also allows for ratings based upon incapacitating episodes, such as those caused by increased pain due to flare-ups.  See 38 C.F.R. § 4.71a.  

Also as previously discussed, words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule, and rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  See 38 C.F.R. § 4.6.  As such, the scheduler rating criteria encompasses a wide range of symptoms for radiculopathy.  The Veteran's manifestations of radiculopathy, including pain, numbness, and tingling, are primarily sensory, which is accounted for under the schedular rating criteria at 38 C.F.R. § 4.124a.  The schedular rating criteria provide ratings based on paralysis, neuritis, and neuralgia (nerve pain).  The schedular criterion of paralysis includes the symptoms of numbness and tingling.

Further, the functional limitations imposed by the Veteran's disabilities, including difficulty standing or sitting for extended periods of time, difficulty sleeping, muscle cramps and spasms, and interference with occupational and daily activities, are primarily the result of the back pain, including flare-ups, caused by engaging in these activities; therefore, consistent with DeLuca, the effects of the Veteran's back pain and associated limitations on his occupational and daily life are specifically contemplated by the schedular criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.

Comparing the Veteran's disability level and symptomatology of the spinal disability and lower extremity radiculopathy to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with the spine and/or the related radiculopathy of the lower extremities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU was previously raised and is addressed below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Earlier Effective Date Law and Regulations

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Title 38 of the Code of Federal Regulations (2013) clarifies that an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the appellant's claim or the date on which entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

Earlier Effective Date for Service Connection for Lumbar Spine Disability

The Veteran had active service from January 2001 to January 2003.  On May 6, 2009, VA received a Veteran's Application for Compensation and/or Pension (VA Form 21-526) in which the Veteran sought service connection for low back pain.  In the claim the Veteran noted that he had previously filed a claim under the GI Bill, but that he had not previously filed a claim for compensation and/or pension.  This statement is consistent with the record.  In July 2009, the Veteran was service connected for status post surgery for herniated intravertebral discs of the lumbar spine.  An effective date of May 6, 2009, the date of receipt of the service connection claim, was assigned.

Neither the Veteran nor the representative has advanced any reason as to why an earlier effective date for service connection for status post surgery for herniated intravertebral discs of the lumbar spine might be warranted.  In a March 2013 statement, the Veteran's representative merely advanced that VA "failed to follow its standard on Section 3.400 in granting the Veteran an earlier effective date."

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the evidence, both lay and medical, shows that the Veteran separated from active service in January 2003, he did not file a claim for service connection within one year of service separation, and he first filed an original claim for service connection for a back/spinal disability on May 6, 2009.  There is no earlier date on which a service connection claim, either formal or informal, can be inferred.  On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of service connection earlier than May 6, 2009 is assignable, the appeal for an earlier effective date as to the issue of status post surgery for herniated intravertebral discs of the lumbar spine is without legal merit and must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  For these reasons, the Board concludes that an effective date prior to May 6, 2009 for the award of service connection for status post surgery for herniated intravertebral discs of the lumbar spine is not warranted.

Earlier Effective Date for Service Connection for Lower Extremity Radiculopathy

As discussed above, the Veteran had active service from January 2001 to January 2003.  On May 6, 2009, VA received a VA Form 21-526 in which the Veteran sought service connection for low back pain, and noted that he had not previously filed a claim for compensation or pension.  He was service connected for status post surgery for herniated intravertebral discs of the lumbar spine in July 2009.  An effective date of May 6, 2009, the date of receipt of the service connection claim, was assigned.  Subsequent to the completion of additional development, the Veteran was granted service connection for right and left lower extremity radiculopathy, which was related to the service-connected spinal disability, with an effective date of October 21, 2010, the date of a VA spinal examination in which the VA examiner found that the Veteran had a neurologic deficit related to the spinal condition.

Again the Board notes that neither the Veteran nor his representative has provided an argument as to why the Veteran is entitled to an earlier effective date for the right and left lower extremity radiculopathy.  The Board further notes that under 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, for rating spinal disabilities, note (1) to the rating formula specifies that any associated objective neurologic abnormalities should be separately evaluated under the appropriate diagnostic code.  As such, the granting of service connection for the right and left lower extremity radiculopathy stems directly from the May 6, 2009 claim for service connection for a back/spinal disability.

The Board finds that entitlement to service connection for right and left lower extremity radiculopathy arose prior to October 21, 2010.  The Veteran filed a claim for service connection for a back/spinal disability on May 6, 2009, and the grant of service connection for right and left lower extremity radiculopathy is directly related to that claim.  A review of all the evidence of record, both lay and medical, reflects that the Veteran was experiencing radiculopathy symptoms prior to October 21, 2010; specifically, on or about the time of the filing of the May 6, 2009 claim.  Of particular relevance is a VA medical record dated October 2009 which notes that the Veteran previously had numerous symptoms of pain in the left lower extremity.  For these reasons, the Veteran is entitled to an effective date of May 6, 2009, the date of the Veteran's claim for service connection for a back/spinal disability, for his service-connected right and left lower extremity radiculopathy.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2013).

After a review of all the evidence, lay and medical, the Board finds that entitlement to a TDIU is not warranted for any period.  The Veteran is service connected for status post surgery for herniated intravertebral discs of the lumbar spine, rated as 40 percent disabling, and right and left lower extremity radiculopathy, each rated as 40 percent disabling per the actions of the Board in the instant decision.  In light of the Board's actions in the instant decision, the Board finds that the objective combined rating percentage criteria for TDIU eligibility under 38 C.F.R. § 4.16(a) have been met; however, the evidence of record does not convey that the service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment.

Throughout the course of this appeal the Veteran has advanced that his service-connected disabilities prevent him from obtaining a large number of jobs due to his inability to sit, stand, fly, or drive for an extended period of time.  He stated that desk work is "excruciating," he was unable to deal with the amount of time he had to stand while working retail, and he was forced to quit his job as a bartender due to the amount of time he spent on his feet.  He does not believe he could work any job in which he would have to stand or sit for more than an hour at a time.  The Veteran further reported that, while he has attempted to attend college, he was unable to complete his course load as he could not sit through an entire lecture.  At the July 2012 VA spinal examination, the Veteran also advanced that his spinal disability would require him to remain in bed for days at a time.  

In August 2012, VA received a statement from the Veteran's father.  The Veteran's father conveyed that the Veteran had tried to work as a bartender but discomfort prevented him from working more than an hour or two.  The father wrote that the Veteran was slow and stiff around the house, and normal activity was uncomfortable, and sports activities have been significantly limited as the Veteran could only tolerate the discomfort for short periods of time.  The Veteran's brother also submitted a statement in August 2012.  The brother wrote that the Veteran has lost a number of work and career opportunities due to his back, in particular, the Veteran would not be able to become a rescue swimmer or a firefighter.  

A June 2012 private medical report conveys that the Veteran discussed possible career opportunities with his physician.  The physician opined that it was "reasonable" for the Veteran to pursue his career path within the fire department.  The physician stated, "it is safe enough for him to do that and I do not see that his back should be limiting."  The physician did acknowledge that, no matter what the Veteran does in his career, he will always deal with back pain issues; however, he did not think that the lumbar spine abnormalities should limit the Veteran's career path.

The VA examiner at the July 2012 VA spinal examination opined that the Veteran's service-connected back disabilities would impact the Veteran's ability to work.  Specifically, the Veteran would be hampered by pain and limited mobility; however, in a July 2013 addendum opinion, the examiner opined that the service-connected disabilities did not prevent the Veteran from obtaining and/or maintaining either physical or sedentary employment.
  
After a review of all the evidence, lay and medical, the Board concludes that the weight of the evidence is against a finding that the Veteran is unable to secure 

(obtain) or follow (maintain) substantially gainful employment due to his service-connected disabilities.  At the outset the Board notes that it finds credible the lay evidence offered by the Veteran and his family as to the symptomatology and severity of the Veteran's spinal and radiculopathy disabilities; however, the Board does not find that such lay evidence, when viewed in light of the medical evidence of record, demonstrates that the Veteran is unable to obtain and/or maintain substantially gainful employment.

VA has received opinions from both a VA examiner and the Veteran's private physician concerning his employability.  In both cases the physicians have opined that, while the Veteran will have to deal with regular back pain and other disability symptoms, the Veteran's service-connected disabilities do not prevent him from either physical or sedentary employment.  The private physician even went so far as to opine that the Veteran can achieve his career goals of working as a fire fighter and/or an arborist.  The ability of the Veteran to partake in a physical occupation is supported by the lay statement of the Veteran's father that the Veteran's sports activities have been "significantly limited." Such a statement indicates that the Veteran continues to partake in sports, at least to a limited degree, and thus has the capability of engaging in physical activity.

For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for a TDIU have not been met or more nearly 

approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A higher initial disability rating of 40 percent for status post surgery for herniated intravertebral discs of the lumbar spine for the period prior to October 21, 2010 is granted; for the entire rating period on appeal, a higher initial disability rating in excess of 40 percent is denied.

For the entire rating period on appeal, a higher initial disability rating for right lower extremity radiculopathy of 40 percent, but no higher, is granted.

For the entire rating period on appeal, a higher initial disability rating for left lower extremity radiculopathy of 40 percent, but no higher, is granted.

An effective date prior to May 6, 2009 for the award of service connection for status post surgery for herniated intravertebral discs of the lumbar spine is denied.

An effective date of May 6, 2009 for the grant of service connection for right lower extremity radiculopathy is granted.

An effective date of May 6, 2009 for the grant of service connection for left lower extremity radiculopathy is granted.

A TDIU is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


